UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2009 The Registrant is filing this Amendment primarily to remove extraneous data included in error as part of the Notes to the Portfolio of Investments on Form N-Q originally made on April 29, 2009. This Form N-Q/A does not materially modify or update the disclosures therein or reflect events occurring after the filing of the original Form N-Q. ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 58.28% (Cost $757,557,864) Aerospace & Defense 0.12% Vought Aircraft Industries, Inc. 8.000% 07/15/11 CCC 2,080 1,144,000 Agricultural Products 0.79% Cosan SA Industria e Comercio, Perpetual Bond (S) 8.250 02/15/49 BB- 5,750 2,875,000 Viterra, Inc., Sr Note 8.000 04/08/13 BB+ 5,800 4,609,545 Airlines 0.77% Delta Air Lines, Inc., Collaterized Bond 6.821 08/10/22 A- 4,225 2,978,410 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11/01/19 BBB+ 7,240 4,307,800 Aluminum 0.49% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 CCC+ 6,890 4,667,975 Apparel Retail 0.20% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 5.698 12/15/14 B 2,840 1,874,400 Auto Parts & Equipment 0.75% Allison Transmission, Inc., Gtd Sr Note (S) 11.250 11/01/15 B- 4,820 1,855,700 Gtd Sr Note (S) 11.000 11/01/15 B- 6,351 3,080,235 Exide Technologies, Sr Sec Note Ser B 10.500 03/15/13 B- 2,685 1,584,150 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 CCC 3,865 541,100 Automobile Manufacturers 1.33% DaimlerChrysler NA Holdings Corp., Gtd Sr Note Ser E MTN 4.375 03/21/13 BBB 8,755 10,161,971 Volkswagon Finance Service AG, Note 5.375 01/25/12 A- 1,840 2,365,224 Broadcasting & Cable TV 4.85% Allbritton Communications Co., Sr Sub Note 7.750 12/15/12 B- 8,993 4,046,850 Canadian Satellite Radio, Sr Note (G) 12.750 02/15/14 CCC+ 2,220 449,550 Charter Communications Holdings I, Sr Sec Note (H) 11.000 10/01/15 D 1,960 166,600 Sr Sec Note (H) 11.000 10/01/15 D 1,040 78,000 Charter Communications Holdings II, Gtd Sr Note (H) 10.250 09/15/10 D 3,090 2,487,450 Gtd Sr Note (H)(S) 10.250 10/01/13 D 5,387 4,174,925 Sr Note (H) 10.250 09/15/10 D 495 396,000 Comcast Corp., Gtd Note 4.950 06/15/16 BBB+ 1,800 1,608,870 CSC Holdings, Inc., Sr Note (S) 8.500 06/15/15 BB 3,680 3,514,400 Page 1 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV (continued) Shaw Communications, Inc., Sr Note 6.100 11/16/12 BBB- 9,000 7,070,893 Sr Note 5.700 03/02/17 BBB- 2,325 1,688,997 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03/15/12 BB- 3,397 2,038,200 Sirius XM Radio, Inc., Sr Note 9.625 08/01/13 CCC- 8,815 3,790,450 Time Warner Cable, Inc., Gtd Note 8.750 02/14/19 BBB+ 1,380 1,473,073 Gtd Sr Note 6.750 07/01/18 BBB+ 3,770 3,574,239 XM Satellite Radio Holdings, Inc., Gtd Note (S) 10.000 06/01/11 CCC 2,445 1,100,250 XM Satellite Radio, Inc., Gtd Sr Note (S) 13.000 08/01/13 CC 15,390 6,771,600 Gtd Sr Note (S) 7.000 12/01/14 CC 11,690 1,417,413 Young Broadcasting, Inc., Gtd Sr Sub Note (H) 10.000 03/01/11 D 4,960 546 Casinos & Gaming 4.60% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11/15/13 B+ 2,540 419,100 Fontainebleau Las Vegas, Note (S) 10.250 06/15/15 CC 3,455 224,575 Sr Note (B)(G) 12.500 06/01/22 CCC+ 3,603 242,838 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02/15/15 BB 1,250 875,000 Greektown Holdings, LLC, Sr Note (H)(S) 10.750 12/01/13 D 8,805 792,450 Indianapolis Downs LLC, Sr Sec Note (S) 11.000 11/01/12 CCC 5,405 2,810,600 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 B- 10,070 5,387,450 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02/15/14 B- 5,000 2,300,000 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10/15/10 D 3,030 787,800 Mandalay Resort Group, Sr Sub Note 9.375 02/15/10 CCC 3,850 1,848,000 Mashantucket Western Pequot Tribe, Bond Ser A (S) 8.500 11/15/15 BB- 4,910 1,620,300 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04/01/12 CCC+ 3,395 1,086,400 Sr Sub Note 7.125 08/15/14 CCC+ 5,540 1,662,000 Sr Sub Note 6.375 07/15/09 CCC+ 6,405 5,027,925 MTR Gaming Group, Inc., Gtd Note Ser B 9.000 06/01/12 CCC 965 453,550 Gtd Sr Note Ser B 9.750 04/01/10 B 3,450 2,553,000 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06/15/15 B+ 1,800 1,188,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06/15/14 B+ 2,329 2,049,520 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02/01/15 B 2,865 1,547,100 Page 2 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12/15/10 B+ 1,275 1,045,500 Sr Note (S) 9.125 09/15/14 B+ 9,620 6,493,500 Waterford Gaming, LLC, Sr Note (S) 8.625 09/15/14 B 4,416 3,091,200 Coal & Consumable Fuels 0.55% Drummond Co., Inc., Sr Note (S) 7.375 02/15/16 BB- 8,890 5,245,100 Commodity Chemicals 0.32% Braskem SA, Note (S) 11.750 01/22/14 BB+ 2,800 3,052,000 Construction & Farm Machinery & Heavy Trucks 0.47% Manitowoc Co., Inc., Gtd Sr Note 7.125 11/01/13 BB 6,065 4,488,100 Consumer Finance 0.74% Ford Motor Credit Co., LLC, Sr Note 9.750 09/15/10 CCC+ 4,800 3,099,360 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 5,945 3,864,250 Diversified Banks 1.56% European Investment Bank, Sr Note 4.375 03/06/09 AAA 2,955 4,230,931 International Finance Corp., Sr Note 7.500 02/28/13 AAA 6,510 4,622,132 Landwirtschaftliche Rentenbank, Note 6.625 05/27/10 AAA 6,500 3,397,788 Note 6.500 09/17/09 AAA 4,960 2,528,546 Diversified Financial Services 3.95% CIT Group, Inc., Sr Note 5.000 02/13/14 BBB+ 1,750 970,186 GE Capital Australia Funding Ltd., Gtd Sr Note 6.500 11/15/11 AAA 7,900 4,728,528 General Electric Capital Corp., Sr Bond 6.625 02/04/10 AAA 19,500 9,788,158 Independencia International Ltd., Gtd Sr Bond (S) 9.875 01/31/17 B 4,075 611,250 Gtd Sr Note (S) 9.875 05/15/15 B 1,775 266,250 Inter-American Development Bank, Sr Note Ser INTL 7.250 05/24/12 AAA 20,555 11,149,585 Sr Note Ser MPLE 4.250 12/02/12 AAA 4,770 3,946,367 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10/18/17 BB 2,785 2,603,975 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02/08/14 CCC+ 2,250 1,350,000 TAM Capital Inc., Gtd Sr Note 7.375 04/25/17 B+ 3,135 1,943,700 Electric Utilities 0.89% Appalachian Power Co., Sr Note 5.000 06/01/17 BBB 2,305 2,014,072 Page 3 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) Cia de Transporte de Energia Electrica en Alta, Tension Transener SA, Sr Note (S) 8.875 12/15/16 B- 4,685 1,874,000 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note (S) 10.250 11/01/15 CCC 8,945 4,517,225 Electrical Components & Equipment 0.34% Baldor Electric Co., Gtd Note 8.625 02/15/17 B 1,330 1,054,025 Dominion Resources, Inc., Sr Note 5.600 11/15/16 A- 2,305 2,201,722 Environmental & Facilities Services 0.11% Blaze Recycling & Metals LLC, Sr Sec Note (G)(S) 10.875 07/15/12 B 1,605 1,043,250 Foreign Government 20.09% Bonos Y Oblig Del Estado, Bond 5.400 07/30/11 AA+ 8,520 11,583,333 Bundesschatzanweisungen, Note 4.000 09/10/10 AAA 15,300 20,204,418 Canada Housing Trust, Note 4.800 06/15/12 AAA 2,340 1,992,458 France, Government of, Bond 4.750 10/25/12 AAA 10,700 14,694,459 Germany, Federal Republic of, Bond 5.000 01/04/12 AAA 8,590 11,895,103 Bond 4.250 07/04/18 AAA 25,430 35,389,868 Bond 3.750 01/04/19 AAA 7,582 10,122,854 Mexico, Government of, Bond 11.375 09/15/16 BBB+ 3,800 4,949,500 New South Wales Treasury Corp., Bond 7.000 12/01/10 AAA 58,830 39,744,332 Ontario, Province of, Bond 4.400 03/08/16 AA 9,625 7,852,296 Deb 4.500 03/08/15 AA 8,915 7,398,147 Note 6.375 10/12/10 AA 4,930 2,576,874 Note 6.250 06/16/15 AA 15,840 8,409,129 United Kingdom, Government of, Bond 5.000 03/07/12 AAA 4,015 6,270,578 Bond 5.000 03/07/18 AAA 4,240 6,830,059 Health Care Facilities 0.92% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07/15/15 B 3,875 3,666,719 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06/01/14 CCC+ 5,041 5,015,795 Health Care Supplies 0.38% Bausch & Lomb, Inc., Sr Note (S) 9.875 11/01/15 B 3,980 3,611,850 Household Products 0.31% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 B- 5,000 2,675,000 Note 9.750 02/15/17 CCC+ 510 244,800 Page 4 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Industrial Conglomerates 0.25% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10/17/17 BB- 3,380 2,366,000 Industrial Machinery 0.30% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.000 08/15/13 BBB+ 2,905 2,850,636 Integrated Telecommunication Services 2.01% AT&T Inc., Sr Note 6.700 11/15/13 A 2,730 2,888,441 Axtel SAB de CV, Sr Note (S) 7.625 02/01/17 BB- 5,000 3,500,000 Cincinnati Bell, Inc., Sr Sub Note 8.375 01/15/14 B- 5,850 5,352,750 Citizens Communications Co., Sr Note (S) 7.125 03/15/19 BB 2,770 2,326,800 West Corp., Gtd Sr Sub Note 11.000 10/15/16 B- 7,705 4,931,200 Investment Banking & Brokerage 0.69% Institut Credito Oficial, Sr Note 5.000 12/07/09 AA+ 4,430 6,478,193 Leisure Facilities 0.54% AMC Entertainment, Inc., Sr Sub Note 8.000 03/01/14 CCC+ 6,390 5,112,000 Life & Health Insurance 0.13% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable)(S) 8.300 10/15/37 BB+ 2,585 1,183,188 Metal & Glass Containers 1.09% Ball Corp. 6.625 03/15/18 BB+ 515 496,975 BWAY Corp., Gtd Sr Sub Note 10.000 10/15/10 B- 5,045 4,729,688 OI European Group BV, Gtd Sr Note (S) 6.875 03/31/17 BB 1,715 1,848,060 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05/15/13 BB 3,200 3,232,000 Movies & Entertainment 0.25% Marquee Holdings, Inc., Sr Disc Note Ser B 12.000 08/15/14 CCC+ 3,595 2,408,650 Multi-Line Insurance 0.28% Liberty Mutual Group, Sr Note (10.75% to 6-15-38, then variable) (S) 10.750 06/15/58 BB 4,910 2,602,300 Oil & Gas Equipment & Services 0.15% Allis-Chalmers Energy, Inc., Sr Note 8.500 03/01/17 B 3,315 1,425,450 Oil & Gas Exploration & Production 0.70% Chesapeake Energy Corp., Gtd Sr Note 7.250 12/15/18 BB 4,620 3,753,750 Page 5 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Exploration & Production (continued) McMoRan Exploration Co., Gtd Sr Note 11.875 11/15/14 B 2,035 1,480,462 Targa Resources Partners LP, Sr Note (S) 8.250 07/01/16 B 1,895 1,345,450 Oil & Gas Storage & Transportation 1.07% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07/15/16 B+ 7,135 5,137,200 Sr Note 8.750 04/15/18 B+ 1,395 990,450 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 BBB- 2,510 2,328,314 Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-1-11 then variable) 7.200 11/01/66 BB 3,355 1,677,500 Packaged Foods & Meats 0.52% Minerva Overseas Ltd., Gtd Note (S) 9.500 02/01/17 B 7,890 4,901,662 Paper Packaging 0.72% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08/15/11 B- 2,100 1,848,000 Sr Sub Note 9.500 08/15/13 B- 5,550 4,134,750 Smurfit-Stone Container Corp., Sr Note (H) 8.375 07/01/12 D 7,990 639,200 Sr Note (H) 8.000 03/15/17 D 2,265 198,187 Paper Products 0.41% International Paper Co., Sr Note 7.950 06/15/18 BBB 2,990 2,358,745 New Page Corp., Sr Note 10.000 05/01/12 B- 2,540 768,350 Pope & Talbot, Inc., Deb (G)(H) 8.375 06/01/13 D 3,000 7,500 Sr Note (G)(H) 8.375 06/01/13 D 5,250 13,125 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08/01/14 B+ 1,995 748,125 Publishing 0.03% Idearc, Inc., Gtd Sr Note (H) 8.000 11/15/16 D 2,720 40,800 R.H. Donnelley Corp., Sr Note Ser A-3 8.875 01/15/16 CCC- 5,000 225,000 Real Estate Management & Development 0.06% OMEGA Healthcare Investors, Inc. (REIT), Gtd Sr Note 7.000 04/01/14 BB+ 600 564,000 Specialized Finance 0.45% CCM Merger, Inc., Note (S) 8.000 08/01/13 CCC 11,340 4,195,800 HRP Myrtle Beach Operations, LLC, Sr Note (H)(S) Zero 04/01/12 D 4,915 49,150 Page 6 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialty Chemicals 0.39% American Pacific Corp., Gtd Sr Note 9.000 02/01/15 B+ 4,340 3,645,600 Steel 0.36% Allegheny Technologies, Inc., Sr Note 8.375 12/15/11 BBB- 2,865 2,733,554 Steel Capital SA for OAO Severstal, Sec Note (S) 9.750 07/29/13 BB 1,120 646,800 Systems Software 0.14% Vangent, Inc., Gtd Sr Sub Note 9.625 02/15/15 B- 2,075 1,312,437 Tobacco 0.24% Alliance One International, Inc., Gtd Sr Note 11.000 05/15/12 B+ 2,435 2,288,900 Wireless Telecommunication Services 2.97% Centennial Communications Corp., Sr Note 10.000 01/01/13 CCC+ 6,815 7,240,937 Digicel Group Ltd., Sr Note (S) 8.875 01/15/15 Caa1 5,000 3,725,000 Grupo Iusacell SA de CV, Sr Sec Note (G)(S) 10.000 12/31/13 CCC 2,203 1,498,152 Rogers Cable, Inc., Sr Sec Note 7.250 12/15/11 BBB- 6,750 5,587,559 Sprint Capital Corp., Gtd Sr Note 8.375 03/15/12 BB 8,405 6,808,050 Verizon Wireless, Sr Note (S) 7.375 11/15/13 A 3,000 3,183,153 Convertible bonds 0.33% (Cost $3,122,232) Life & Health Insurance 0.19% Prudential Financial, Inc. (P) Zero 12/15/37 A 3,860 1,857,625 Oil & Gas Exploration & Production 0.14% Chesapeake Energy Corp. 2.250 12/15/38 BB 4,920 1,306,875 Issuer Shares Value Common stocks 0.59% (Cost $13,960,560) Cable & Satellite 0.06% Sirius XM Radio, Inc. (I) 3,725,443 596,071 Casinos & Gaming 0.00% Fontainebleau Las Vegas (B)(I) 67,568 37,162 Communications Equipment 0.00% COLT Telecom Group SA 31,242 35,859 Drug Retail 0.38% CVS Caremark Corp. 138,000 3,552,120 Page 7 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Issuer Shares Value Integrated Telecommunication Services 0.07% Chunghwa Telecom Co. Ltd., ADR 35,314 542,070 Deutsche Telekom AG (I) 8,253 98,953 Manitoba Telecom Services, Inc. (I) 910 25,250 Metal & Glass Containers 0.05% Pactiv Corp. (I) 27,426 434,154 Wireless Telecommunication Services 0.03% USA Mobility, Inc. (I) 25,267 230,940 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 2.10% (Cost $25,536,087) Airlines 0.60% Delta Airlines, Inc., Tranche DAL, 3.695%, 04-30-14 B- 4,285 2,131,608 Tranche DAL, 3.695%, 04-30-14 B- 1,075 534,591 Tranche DAL, 3.695%, 04-30-14 B- 1,592 791,981 US Airways Group, Inc., Tranche LCC, 2.911%, 03-23-14 B+ 2,018 917,643 Tranche LCC, 2.911%, 03-23-14 B+ 968 440,221 Tranche LCC, 2.911%, 03-23-14 B+ 1,835 834,283 Casinos & Gaming 0.46% Great Canadian Gaming Corp., Tranche B, 2.731%, 02-14-14 BBB- 4,851 4,123,350 Greektown Holdings LLC, Tranche GREEKT, 9.750%, 09-09-09 B 241 235,271 Health Care Supplies 0.22% Bausch & Lomb, Inc., Tranche EU BOL, 6.223%, 04-26-15 BB+ 1,129 1,216,164 IM US Holdings LLC, Tranche (Second Lien Facility), 4.700%, 06-26-15 B- 1,095 881,475 Paper Products 0.51% Abitibi-Consolidated Co. of Canada, Tranche B, 11.500%, 3-30-09 (J) D 2,000 1,456,000 Tranche B, 11.500%, 3-30-09 (J) D 2,600 1,892,800 Tranche B, 11.500%, 3-30-09 (J) D 2,000 1,456,000 Real Estate Management & Development 0.02% East Valley Tourist Development, Tranche EVTDA, 9.720%, 8-06-12 B3 500 250,000 Retail 0.29% Michaels Stores, Inc., Tranche B1, 0.044%, 10-31-13 B 756 422,471 Tranche B1, 2.688%, 10-31-13 B 1,277 713,830 Tranche B1, 2.688%, 10-31-13 B 500 279,579 Tranche B1, 2.688%, 10-31-13 B 511 285,532 Tranche B1, 2.688%, 10-31-13 B 338 188,957 Tranche B1, 2.688%, 10-31-13 B 845 472,392 Tranche B1, 3.313%, 10-31-13 B 129 72,097 Tranche B1, 3.3123%, 10-31-13 B 322 180,242 Page 8 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Retail (continued) Tranche B1, 3.313%, 10-31-13 B 191 106,674 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Asset backed securities 0.78% (Cost $13,915,648) Asset Backed Securities 0.78% DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779 06/20/31 A 2,460 1,764,878 Ser 2006-1-M1 (S) 8.285 06/20/31 BB 2,755 1,789,014 Dominos Pizza Master Issuer LLC, Ser 2007-1-M1 (S) 7.629 04/25/37 BB 5,660 2,264,000 Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.834 11/25/35 AAA 1,416 350,684 Ser 2006-2N Class 1A2 (P) 0.814 02/25/46 AAA 5,845 1,249,777 Collateralized mortgage obligations 7.50% (Cost $100,380,321) Collateralized Mortgage Obligations 7.50% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 3.730 12/25/46 BBB 65,433 1,983,444 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 36,590 1,898,111 Banc of America Commercial Mortgage, Inc., Ser 2006-5 Class A4 5.414 09/10/47 AAA 11,640 7,644,835 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.694 08/25/36 AAA 2,366 895,453 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class A4 (P) 5.225 07/15/44 AAA 10,270 7,839,657 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.188 11/20/35 AAA 36,977 1,068,857 Ser 2007-25 Class 1A2 6.500 11/25/37 AAA 6,456 3,845,129 Crown Castle Towers LLC, Ser 2006-1A Class F (S) 6.650 11/15/36 Ba1 3,210 2,579,683 Ser 2006-1A Class G (S) 6.795 11/15/36 Ba2 3,835 3,230,587 First Horizon Alternative Mortgage Securities, Ser 2006-RE1 Class A1 5.500 05/25/35 AAA 4,373 2,949,302 Global Tower Partners Acquisition Partners, LLC, Sub Bond Ser 2007-1A-G (S) 7.874 05/15/37 B2 1,840 1,334,648 Greenpoint Mortgage Funding Trust, Ser 2005-AR4 Class 4A2 (P) 0.834 10/25/45 AAA 5,767 1,721,093 Ser 2006-AR1 Class A2A (P) 0.844 02/25/36 AAA 3,330 1,246,015 Greenwich Capital Commercial Funding Corp., Ser 2006-GG7 Class A4 (P) 5.914 07/10/38 AAA 9,865 6,397,316 HarborView Mortgage Loan Trust, Ser 2005-8 Class 1X IO 3.506 09/19/35 AAA 33,437 564,245 Ser 2007-4 Class ES IO (G) 0.350 07/19/47 BB 88,994 528,402 Ser 2006-SB1 Class A1A (P) 2.673 12/19/36 AAA 5,772 1,802,508 Ser 2007-3 Class ES IO (G)(S) 0.350 05/19/47 BB 88,011 495,060 Ser 2007-6 Class ES IO (G) 0.340 11/19/15 BB 63,906 359,474 HarborView NIM Corp., Ser 2007-3A-N1 (G)(S) 6.654 05/19/37 A- 34 1,366 Page 9 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) Indymac Index Mortgage Loan Trust, Ser 2005-AR18 Class 1X IO 3.800 10/25/36 AAA 80,621 1,289,930 Ser 2005-AR18 Class 2X IO 3.490 10/25/36 AAA 93,038 1,283,924 Luminent Mortgage Trust, Ser 2006-1 Class X IO 3.762 04/25/36 AAA 24,832 403,515 Residential Accredit Loans, Inc., Ser 2007-QS10 Class A1 6.500 09/25/37 B+ 4,312 2,568,375 Ser 2007-QS11 Class A1 7.000 10/25/37 B+ 3,590 1,994,695 Suntrust Adjustable Rate Mortgage Loan Trust, CMO-REMIC Ser 2007-2-4A1 (P) 5.731 04/25/37 AAA 9,904 5,154,258 WAMU Mortgage Pass-Through Certificates, Ser 2005-AR13 Class B1 (P) 1.074 10/25/45 AA+ 5,152 643,940 Ser 2005-AR6 Class B1 (P) 1.074 04/25/45 AA+ 8,249 412,446 Ser 2007-0A4 Class XPPP IO 0.990 04/25/47 Ca 91,742 688,067 Ser 2007-0A5 Class 1XPP IO 1.180 06/25/47 Caa3 214,552 1,810,286 Ser 2007-0A6 Class 1XPP IO 1.130 07/25/47 Caa3 126,507 1,027,865 Wells Fargo Mortgage-Backed Securities Trust, Ser 2006-AR12-1A1 6.030 09/25/36 A3 9,199 5,258,075 U.S. government & agency securities 24.29% (Cost $220,537,007) U.S. Government 8.33% U.S. Treasury Bill, Discount Note Zero 06/25/09 AAA 30,400 30,369,691 United States Treasury, Bond 9.250 02/15/16 AAA 8,600 12,003,046 Bond 8.125 08/15/19 AAA 5,225 7,267,651 Note 4.875 08/15/16 AAA 8,795 10,040,732 Note 4.750 05/15/14 AAA 6,000 6,827,814 Note 4.250 08/15/15 AAA 11,015 12,187,062 U.S. government agency 15.96% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05/15/34 AAA 13,002 13,223,258 CMO REMIC 3228-PL (G) 5.500 10/15/34 AAA 25,320 26,170,157 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.000 12/01/22 AAA 14,197 14,619,634 30 Yr Pass Thru Ctf 6.000 11/01/36 AAA 5,177 5,355,370 30 Yr Pass Thru Ctf 6.000 01/01/37 AAA 14,106 14,592,863 30 Yr Pass Thru Ctf 6.000 09/01/37 AAA 5,339 5,521,632 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 7,663 7,858,251 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 5,367 5,503,250 30 Yr Pass Thru Ctf 5.500 07/01/37 AAA 5,271 5,405,231 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 17,240 17,678,985 Ser 2006-117-PD 5.500 07/25/35 AAA 16,925 16,828,893 Ser 2006-65 TE 5.500 05/25/35 AAA 6,470 6,540,466 Ser 2006-84-MP 5.500 08/25/35 AAA 7,905 7,993,682 SBA CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 Ba3 2,370 1,943,400 Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 B1 2,015 1,642,225 Page 10 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Issuer Shares Value Warrants 0.00% (Cost $28,043) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 1,402 Exercise Expiration Number of Issuer price date contracts Value Options purchased 0.57% (Cost $4,149,559) Options - Puts & Calls 0.57% Comcast (Call) 25.00 01/18/10 7,000 175,000 Currency CAD (Call) 1.30 02/25/10 27,400,000 1,601,099 Currency CAD (Put) 1.30 04/01/10 27,890,000 1,716,048 Currency EUR (Call) 1.00 05/14/09 6,500,000 136,199 Currency JPY (Call) 100.00 09/30/09 51,000,000 1,733,147 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 1.65% (Cost $15,599,948) U.S. Government Agency 1.65% Federal Home Loan Bank, Discount Note Zero 03/02/09 AAA 15,600 15,600,000 Total investments (Cost $1,154,787,269) 96.09% Other assets and liabilities, net 3.91% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depository Receipt Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted $280,000 or 0.030% of the Fund's net assets as of February 28, 2009. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (J) Subsequent to period end, non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. Page 11 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $129,645,933 or 13.710% of the net assets of the Fund as of February 28, 2009.  At February 28, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,158,567,464. Net unrealized depreciation aggregated $250,166,433, of which $22,698,370 related to appreciated investment securities and $272,864,803 related to depreciated investment securities. Page 12 Notes to portfolio of investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non- U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 The following is a summary of the inputs used to value the Funds net assets as of February 28, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $5,655,960 $1,491,255 Level 2  Other Significant Observable Inputs 873,000,924 22,817,391 Level 3  Significant Unobservable Inputs 29,744,147 (3,317,147) Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANACIAL SECURITIES INSTRUMENTS Balance as of May 31, 2008 $30,536,931 - Accrued discounts/premiums 41,190 - Realized gain (loss) 2,026,098 - Change in unrealized appreciation (depreciation) (5,025,792) ($1,898,640) Net purchases (sales) (9,694,314) (1,418,507) Transfers in and/or out of Level 3 11,860,034 - Balance as of February 28, 2009 Futures The Fund may purchase and sell financial futures contracts, including index futures, and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. A Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures, in connection with its investments, while the Fund is seeing favorable terms from brokers to effect further transactions. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. When a Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The 14 primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by a Fund and the prices of futures contracts, the possibility of an illiquid market, and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statements of Assets and Liabilities. The following is a summary of open futures contracts at February 28, 2009: Number of Notional Unrealized Open contracts contracts Position Expiration value appreciation U.S. Treasury 10-Year Note 1,125 Short June 2009 $135,035,156 $1,491,255 Forward Foreign Currency Contracts The Fund may enter into foreign currency contracts to manage foreign currency exposure with respect to transaction hedging, position hedging, cross hedging and proxy hedging. In addition, the Fund may enter into forward foreign currency contracts as a part of an investment strategy, in order gain exposure to a currency, or to shift exposure to foreign currency fluctuation from one country to another, without purchasing securities denominated in that currency. Transaction hedging involves entering into a forward currency transaction which generally arises in connection with the purchase or sale of an investment or receipt of income. Position hedging involves entering into a currency transaction with respect to the Funds securities denominated or generally quoted in a specific currency. The Fund utilizes currency cross hedging by entering into transactions to purchase or sell one or more currencies that are expected to increase or decline in value relative to other currencies that the Fund has or expects to have an exposure. The Fund may engage in proxy hedging in order to reduce the effect of currency fluctuations on the value of existing or anticipated holdings of its securities. Proxy hedging is often used when a currency that the Fund is exposed is generally difficult to hedge against the dollar. Proxy hedging entails entering into a forward contract to sell a currency, the changes in the value of which are generally considered to be linked to a currency or currencies in which some of the Funds securities are (or are expected to be) denominated, and to buy dollars. The amount of the contract would not exceed the market value of the funds securities denominated in linked currencies. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Portfolio as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. The Fund could be exposed to risk if the value of the currency changes unfavorably to the U.S. dollar. The investment in a particular transaction may 15 be affected unfavorably by factors that affect the subject currencies, including economic, political and legal developments and exchange control regulations that impact the applicable countries. Additionally, the Fund could be exposed to counterparty risk if counterparties are unable to meet the terms of the contracts. If a counterparty defaults, the fund will have contractual remedies, however, there is no assurance that the counterparty will be able to meet their obligations or that the fund will succeed in pursuing contractual remedies. Thus, the Fund assumes the risk that it may be delayed or prevented from obtaining payments owed to it pursuant these transactions. The Fund had the following open forward currency contracts at February 28, 2009: Principal amount covered by Unrealized appreciation Currency Contract Settlement date (depreciation) Buys Canadian Dollar $204,111,752 Mar 2009 ($3,620,072) Euro 101,000,000 Mar 2009 (5,565,912) Pound Sterling 76,892,695 Mar 2009 (709,019) New Zealand Dollar 4,797,036 Mar 2009 (22,311) Sells Canadian Dollar (429,188,012) Mar 2009 $14,936,057 Euro (144,294,485) Mar 2009 9,532,015 Pound Sterling (76,892,695) Mar 2009 1,911,306 New Zealand Dollar (73,977,036) Mar 2009 6,355,327 Options The Fund may purchase and sell put and call options on securities, securities indices, currencies and futures contracts. The Fund may use options to manage against possible changes in the market value of securities or financial instruments held by a Fund, mitigate exposure to fluctuations in currency values or interest rates, or protect a funds unrealized gains in the value of its securities or financial instruments. In addition, the Fund may use options to facilitate the purchase or sale of Fund investments by protecting the Fund against a change in the market price of the investment or to enhance potential gains. Listed options, if no closing price is available, are valued at the mean between the last bid and the ask prices from the exchange on which they are principally traded. Options not listed on an exchange are valued by management using an independent source at the mean between the last bid and ask prices. When a Portfolio writes a put or call option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Portfolio enters into an offsetting purchase option, the Portfolio realizes a gain or loss. If a written call option is exercised, the Portfolio realizes a gain or loss from the sale of the underlying security, with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Portfolio purchases upon exercise of the option. A Portfolio, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the securities underlying the written option. 16 When a Portfolio purchases a put or call option, the premium paid by the Portfolio is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Portfolio realizes a loss for the cost of the option. If a Portfolio enters into a closing sale transaction, the Portfolio realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If a Portfolio exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If a Portfolio exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. Writing puts and buying calls may increase the Portfolios exposure to the underlying instrument. Buying puts and writing calls may decrease a Portfolios exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Written options for the period ended February 28, 2009 were as follows: Number of contracts Premiums received Outstanding, beginning of period - - Options written 169,970,000 $2,153,313 Options closed - - Options exercised - - Options expired (114,680,000) (734,806) Outstanding, end of period Summary of written options outstanding on February 28, 2009: Number of Exercise Name of Issuer contracts price Expiration Value Calls Canadian Dollar 27,400,000 $1.30 Feb 2010 ($1,601,099) Puts Canadian Dollar 27,890,000 1.30 Apr 2010 (1,716,048) Total 17 Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only). Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Interest-rate risk Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less information available about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers 18 are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 19 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Strategic Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 27, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 27, 2009
